Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims
Claims 3-4 have been cancelled; Claims 6-7 and 9-10 are withdrawn as non-elected claims; Claims 12-14 are added as new claims; and Claims 1-2, 5, 8, and 11-14 remain for examination, wherein claim 1 is an independent claim. 

Allowance Subject Matter
Claim 13 includes allowable subject matter.  
Claim 13 is still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed distribution of the secondary phase as claimed in the instant claim.
Notes: claim 13 is still rejected under nonstatutory obviousness type double patenting rejection over claims 9-16 of copending application No. 17/262,884 (US-PG-pub 2021/0140007 A1), which can be overcome by proper “Terminal Disclaimer”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 8, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (WO 2014171063 A1, corresponding US PG-pub 2016/0076124 A1, listed in IDS filed on 8/14/2019, thereafter PG’124) in view of Mega et al (US-PG-pub 2004/0231393 A1, thereafter PG’393).
PG’124 in view of PG’393 is applied to the instant claims 1-2, 5, 8, and 11 for the same reason as stated in the precious office action dated 6/2/2022. 
Regarding the newly added claim 12, PG’124 provides example (#T2 in table 5 of PG’124) having 95 area% Bainite, 5 area% M, and the average grain size of the bainite phase is 3 m or less (par.[0007] of PG’124), which reads on the microstructures as claimed in the instant claim. 
Regarding the newly added claim 14, the claimed ductile-brittle fracture transition temperature is recognized as a material property fully depended on the alloy composition and microstructures. Since PG’124 teaches the same alloy with same microstructures manufactured by the similar process parameters as recited in the instant invention, the claimed ductile-brittle fracture transition temperature would be highly expected form the alloy of PG’124. MPEP 2112 01 and 2145 II.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 5, 8, and 11-14 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 9-16 of copending application No. 17/262,884 (US-PG-pub 2021/0140007 A1).  
Claims 9-16 of copending application No. 17/262,884 (US-PG-pub 2021/0140007 A1) are applied to the instant claims 1-2, 5, 8, and 11 for the same reason as stated in the previous office action dated 6/2/2022.
Regarding the newly added claims 12-14, claims 9-16 of copending application No. 17/262,884 (US-PG-pub 2021/0140007 A1) teaches all of the similar alloy composition, phases, surface roughness, properties, and manufacturing process for the same hot-rolled steel sheet as claimed in the instant claims. The claimed microstructure (cla.12) and properties (cl.13-14) would be highly expected for the steel of claims 9-16 of copending application No. 17/262,884 (US-PG-pub 2021/0140007 A1). MPEP 2112 01 and 2145 II. Thus, no patentable distinction was found in the instant claims compared with the claims 9-16 of copending application No. 17/262,884 (US-PG-pub 2021/0140007 A1).
This a provisional obvious-type double patenting rejection since the conflict claims in the copending application has not in fact been patented.  
Notes: Nakajima et al (US 10,400,316 B2) is recorded as reference only.

Response to Arguments
Applicant's arguments filed on 8/26/2022 with respect to Claims 1-2, 5, 8, 11-12, and 14 have been fully considered but they are not persuasive. 
Applicant’s arguments are summarized as follows:
1, PG’124 fails to teach cooling rate of 0.20oC/mm after coiling, which directly related to the claimed microstructure and properties.
2, as shown the previous “132 Declaration” dated 3/17/2022, the process features: total rolling reduction and/or average cooling rate impact the claimed properties.
3, PG’124 teaches a substantially different process steps compared to the disclosure of the instant Application.
In response:
Regarding the arguments 1-3, Firstly, it is noted that instant claims are product claims for a high-strength hot-rolled steel sheet and the claimed microstructure and properties are manipulated by the alloy composition, microstructure, and properties only. Secondly, from the rolling condition for #T2 in table 5 of PG’124 (table 6B of PG’124), no reduction outside the RC temperature, which meets the reduction conditions in withdrawn claim 6. It is further noted that there is no evidence to show the criticality of the cooling rate after coiling process as argued. Finally, PG’124 provides example (#T2 in table 5 of US’124) not only the same alloy composition as claimed, but also the same microstructure (95 area% of Bainite) and same 1188 MPa TS as claimed in the instant claims, which reads on the claimed high-strength hot-rolled steel sheet as recited in the instant invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734